                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CEAYA L. THOMAS, on behalf of
Herself and as Personal Representation of the
Estate of DeMarlon Cenaka Thomas, et al.,

      Plaintiffs,                                  Case No. 17-cv-13492
                                                   Hon. Matthew F. Leitman
v.

BANNUM PLACE OF SAGINAW, et al.,

     Defendants.
__________________________________________________________________/

        ORDER TO APPEAR FOR HEARING ON PLAINTIFF’S
     COUNSEL’S MOTION TO WITHDRAW AS COUNSEL [ECF #74]

      On August 8, 2019, David Robinson as counsel for Plaintiff, Latrelle English

filed a Motion to Withdraw as Counsel [ECF #74].

      IT IS HEREBY ORDERED that Mr. Robinson shall appear at the United

States District Court, 140 Federal Building and U.S. Courthouse, 600 Church Street,

Courtroom 127, Flint, Michigan, on Thursday, September 19, 2019 at 10:00 a.m.

for a hearing on plaintiff’s counsel’s motion. Counsel for Defendants may, but are

not required to, attend the hearing as well.

      IT IS FURTHER ORDERED that David Robinson shall serve a copy of this

Order on Plaintiff, Latrelle English by regular mail (and e-mail, if available) and

shall file proof of such service with the Court.
      IT IS FURTHER ORDERED that Plaintiff Latrelle English shall

personally appear at the status conference on September 19, 2019 at 10:00 a.m.

      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: August 26, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 26, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
